616 F.3d 1229 (2010)
FIRST VAGABONDS CHURCH OF GOD, an unincorporated association, Brian Nichols, Orlando Food Not Bombs, an unincorporated association, Ryan Scott Hutchinson, Benjamin B. Markeson, Eric Montanez, Adam Ulrich, Plaintiffs-Appellees, Cross-Appellants,
v.
CITY OF ORLANDO, FLORIDA, Defendant-Appellant, Cross-Appellee,
National Law Center on Homelessness & Poverty, Amicus.
No. 08-16788.
United States Court of Appeals, Eleventh Circuit.
August 31, 2010.
*1230 Kathleen Maloney Skambis, Christopher C. Skambis, Skambis Law Firm, Orlando, FL, Martha Lee Lombardy, Orlando, FL, Mayanne Downs, King, Blackell & Downs & Zehnder, P.A., Orlando, FL, for Defendant-Appellant, Cross-Appellee.
Glenn Michael Katon, ACLU Foundation of Fla, Inc., Tampa, FL, Jacqueline Hilary Dowd, Legal Advocacy at Work, Inc., Orlando, FL, Randall C. Marshall, Amer. Civil Liberties Union of Fla, Inc., Miami, FL, for Plaintiffs-Appellees, Cross-Appellants.
Eric J. Hager, Conrad & Scherer, LLP, Washington, DC, Steven Werner Fitschen, Nat. Legal Foundation, Virginia Beach, VA, Richard Hunt McDuff, Smith, Moore, Leatherwood, LLP, Greenville, SC, Jeffrey A. Simes, Anaxet Y. Jones, Goodwin Proctor, Washington, DC, for Amicus.
Before DUBINA, Chief Judge, and TJOFLAT, EDMONDSON, BLACK, CARNES, BARKETT, HULL, WILSON, PRYOR and MARTIN, Circuit Judges.[*]
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestions of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.
NOTES
[*]  Judge Stanley Marcus has recused himself and will not participate.